DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please vacate the last office action in light of the attached office action. Then, reset statutory period to response from the mailing date of this office action.
This is in response to Applicants’ Arguments dated 1/04/2021 responding to the 9/02/2020 Non-Final Office Action provided in the rejection of claims 1-20.
Status of Claims:
Claims 1-17 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed dated 1/04/2021 have been fully considered and persuasive. A new grounds of rejection necessitated by applicant’s arguments. This Action is made NON FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-5, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Groeschel et al. (US 6,421,664) “Groeschel”, Bhattacharya et al. (US 6,587,466) “Bhattacharya”, in view of Amer (US 2004/0172583),  and further in view of Raghavan et al. (US 2016/0188814) “Raghavan”.
Regarding Claim 1; Groeschel discloses a method for deconstructing a binary tree into a [[plurality of arrays]], the binary tree comprising a plurality of nodes and a plurality of leaves (Groeschel: Fig. 3 – binary tree), comprising: 
Groeschel does not explicitly discloses multiple arrays. However, Amer discloses multiple arrays for storing indexes (Amer: Abs.; Fig. 1D). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Amer into the teachings of Groeschel to store indexes in multiple arrays for efficiently tracing as taught by Amer.
Groeschel discloses assigning, by a specially-programmed processing device and to each node, a unique logical index (Groeschel: Fig. 3 – nodes 1-15 are indexed); 
assigning, by the specially-programmed processing device and to each leaf, a unique logical index (Groeschel: Fig. 3 – indexed nodes 6-13 and 15  are leaf pages); 
storing, by the specially-programmed processing device and for each node, in at least one first array, (i) a state variable type [[(ii), a threshold]], (iii) a first pointer, and (iv) a second pointer (Groeschel: Figs. 4-5; col. 7, lines 3-24 – each page “node”  of the index contains one or more of the following index elements, shown in FIG. 4. Decision nodes, represented by the symbol 20, define the direction (i.e., to the right or to the left) in which a search should proceed through the index based on the value of certain bits of a key being searched. Each decision node contains forward and backward linkage information. They also contain information defining the type of node “state variable type” as a decision node, and identify a compare bit offset which is tested in the desired key to provide search direction (e.g., if the specified bit in the key is zero, the search proceeds left; if the bit is one, the search proceeds right). Page pointers, represented by the symbol 22, are index elements which contain reference to the next logical page in a search path); 
Groeschel and Amer do not explicitly disclose storing, by the specially-programmed processing device and for each node, in at least one first array, a threshold. However, Bhattacharya discloses storing each node has a threshold (Bhattacharya : Fig. 4b - node stores a dimension number 442, a threshold integer value 444, pointer to the left child node and pointer to the right child node). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Bhattacharya into the teachings of Groeschel and Amer and to store a threshold value in the decision node for comparison to decide how to proceed to right or left child node as taught by Bhattacharya.
Groeschel, Amer and Bhattacharya do not explicitly disclose storing, by the specially-programmed processing device and for each leaf, in at least one second array, a prediction. However, Raghavan discloses storing, by the specially-programmed processing device and for each leaf, in at least one second array, a prediction (Raghavan: Fig. 4, leaf nodes with prediction). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed 
Regarding Claim 2; Groeschel and Bhattacharya discloses executing, by the specially-programmed processing device, a predictive modelling application, wherein the execution of the predictive modelling application comprises: accessing the at least one first array; and retrieving, from the at least one first array, stored data indicative of the (i) state variable type, [[(ii) threshold]], (iii) first pointer, and (iv) second pointer, each associated with a particular node from the plurality of nodes (Groeschel: Figs. 4-5; col. 7, lines 3-24 – each page “node”  of the index contains one or more of the following index elements, shown in FIG. 4. Decision nodes, represented by the symbol 20, define the direction (i.e., to the right or to the left) in which a search should proceed through the index based on the value of certain bits of a key being searched. Each decision node contains forward and backward linkage information. They also contain information defining the type of node as a decision node, and identify a compare bit offset which is tested in the desired key to provide search direction (e.g., if the specified bit in the key is zero, the search proceeds left; if the bit is one, the search proceeds right). Page pointers, represented by the symbol 22, are index elements which contain reference to the next logical page in a search path; Bhattacharya: Fig. 4b - node stores a dimension number 442, a threshold integer value 444, pointer to the left child node and pointer to the right child node).  
Regarding Claim 3; Raghavan further discloses wherein the execution of the predictive modelling application further comprises: accessing the at least one second (Raghavan: Fig. 4; paragraph [0029] –  a patient discharge management unit 34 generates a recommended discharge process based on the scored patient risk of readmission).  
Regarding Claim 4; Raghavan further discloses wherein the execution of the predictive modelling application further comprises: determining, based on the data retrieved from the at least one first array and from the at least one second array, a result of the predictive modelling application; and outputting, via an output device in communication with the specially-programmed processing device, an indication of the result of the predictive modelling application leaves (Raghavan: Fig. 4; paragraph [0029]).  
Regarding Claim 5; Groeschel discloses wherein the at least one first array comprises four (4) arrays, each of the four (4) arrays storing, respectively, (i) the state variable type, (ii) the threshold (Groeschel: Figs. 3, 5; col. 7, lines 3-24 – each page “node”  of the index contains one or more of the following index elements, shown in FIG. 4. Decision nodes, represented by the symbol 20, define the direction (i.e., to the right or to the left) in which a search should proceed through the index based on the value of certain bits of a key being searched. Each decision node contains forward and backward linkage information. They also contain information defining the type of node as a decision node, and identify a compare bit offset which is tested in the desired key to provide search direction (e.g., if the specified bit in the key is zero, the search proceeds left; if the bit is one, the search proceeds right). Page pointers, represented by the symbol 22, are index elements which contain reference to the next logical page in a search path).  
Regarding Claim 14; Groeschel discloses a non-transitory computer-readable medium storing a binary tree having a plurality of nodes and leaves (Groeschel: Fig. 2 – mass storage binary tree), comprising: 
Groeschel does not explicitly disclose the memory device storing first, second, third, fourth and fifth arrays. However, Amer discloses the memory device storing a plurality of arrays (Amer: Abs.; Fig. 1D). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Amer into the teachings of Groeschel to store indexes in multiple arrays for efficiently tracing as taught by Amer.
for each node of the binary tree, a state variable type, and wherein each node is associated with a respective unique logical index (Groeschel: Fig. 3 – nodes 1-15 are indexed); for each node of the binary tree [[, a state variable threshold]];  for each node of the binary tree, a left child index; for each node of the binary tree, a right child index pointer (Groeschel: Figs. 4-5; col. 7, lines 3-24 – each page “node”  of the index contains one or more of the following index elements, shown in FIG. 4. Decision nodes, represented by the symbol 20, define the direction (i.e., to the right or to the left) in which a search should proceed through the index based on the value of certain bits of a key being searched. Each decision node contains forward and backward linkage information. They also contain information defining the type of node as a decision node, and identify a compare bit offset which is tested in the desired key to provide search direction (e.g., if the specified bit in the key is zero, the search proceeds left; if the bit is one, the search proceeds right). Page pointers, represented by the symbol 22, are index elements which contain reference to the next logical page in a search path).  
Groeschel and Amer do not explicitly disclose storing a state variable threshold. However, Bhattacharya discloses storing a state variable threshold (Bhattacharya : Fig. 4b - node stores a dimension number 442, a threshold integer value 444, pointer to the left child node and pointer to the right child node). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Bhattacharya into the teachings of Groeschel and Amer and to store a threshold value in the decision node for comparison to decide how to proceed to right or left child node as taught by Bhattacharya.
Groeschel, Amer and Bhattacharya do not explicitly disclose storing, for each leaf of binary tree, a prediction. However, Raghavan discloses (Raghavan: Fig. 4, leaf nodes with prediction). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Raghavan into the teachings of Groeschel, Amer and Bhattacharya to use a predictive model to predicts risk of readmission for a patient resulting in cost savings by Raghavan.
Regarding Claim 17; Raghavan further discloses wherein the predictive modelling application comprises a Random Forest predictive modeling application (Raghavan: paragraph [0010] – predictive model of readmission which trains a random forest model on a collection data).  
Regarding Claim 19; Raghavan further discloses wherein the state variable type for each node is descriptive of a different mathematical metric (Raghavan: Fig. 4 – e.g. Insurance either medicare or Other, Age either greater or less than 60 etc..).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschel et al. (US 6,421,664) “Groeschel”, Bhattacharya et al. (US 6,587,466) “Bhattacharya”, in view of Amer (US 2004/0172583), and further in view of Raghavan et al. (US 2016/0188814) “Raghavan”, and further in view of Mott
 (US 2007/0016498).
Regarding Claim 6; Groeschel, Amer, Bhattacharya and Raghavan do not explicitly disclose combining, by the specially-programmed processing device, the two (2) arrays of the at least one first array that store the first and second pointers, into a two-dimensional matrix.  However, Mott discloses combining, by the specially-programmed processing device, the two (2) arrays of the at least one first array that store the first and second pointers, into a two-dimensional matrix (Mott: paragraph [0039] – operating on one or more arrays of data by another, transforming the data into an interim results matrix array). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Mott into the teachings of Groeschel, Amer, Bhattacharya and Raghavan to include an algorithm for operating on one or more arrays of data by transforming the data into an interim results matrix array as taught by Mott.


Claims 7-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Groeschel et al. (US 6,421,664) “Groeschel”, in view of Amer (US 2004/0172583), and further in view of Raghavan et al. (US 2016/0188814) “Raghavan”.
Regarding Claim 7; Groeschel discloses a system for executing a predictive model utilizing at least one binary tree, comprising: 
a processing device; an output device in communication with the processing device; and a memory device in communication with the processing device (Groeschel: Fig. 2); Groeschel does not explicitly disclose the memory device storing a plurality of arrays. However, Amer discloses the memory device storing a plurality of arrays (Amer: Abs.; Fig. 1D). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Amer into the teachings of Groeschel to store indexes in multiple arrays for efficiently tracing as taught by Amer.
Groeschel discloses storing data descriptive of nodes and leaves of the binary tree and retrieve the data descriptive of at least one node and at least one leaf from the plurality of arrays (Groeschel: Figs. 2, 4-5; col. 7, lines 3-24 – each page “node”  of the index contains one or more of the following index elements, shown in FIG. 4. Decision nodes, represented by the symbol 20, define the direction (i.e., to the right or to the left) in which a search should proceed through the index based on the value of certain bits of a key being searched. Each decision node contains forward and backward linkage information. They also contain information defining the type of node as a decision node, and identify a compare bit offset which is tested in the desired key to provide search direction (e.g., if the specified bit in the key is zero, the search proceeds left; if the bit is one, the search proceeds right). Page pointers, represented by the symbol 22, are index elements which contain reference to the next logical page in a search path);  
Groeschel and Amer do not explicitly disclose specially-programmed instructions that define the predictive model. However, Raghavan discloses specially-programmed instructions that define the predictive model (Raghavan: Abs. – predictive model). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Raghavan into the teachings of Groeschel and Amer to use a predictive model to predicts risk of readmission for a patient resulting in cost savings by Raghavan.
Raghavan further discloses processing the retrieved data in accordance with the specially-programmed instructions that define the predictive model; determining, based on the processing, a result of the predictive model; and outputting, via the output device, an indication of the result (Raghavan: Fig. 4; paragraph [0029]).  
Regarding Claim 8; Groeschel and Raghavan disclose wherein the plurality of arrays stored in the memory device comprise at least one first array storing data descriptive of the nodes of the binary tree (Groeschel: Figs. 3, 5; col. 7, lines 3-24) and at least one second array storing data descriptive of the leaves of the binary tree (Raghavan: Fig. 4, paragraph [0029]). 
Regarding Claim 10;  Raghavan discloses wherein the at least one second array stores, for each leaf of the binary tree, data descriptive of a prediction (Raghavan: Fig. 4; paragraphs [0028-0029] ).
Regarding Claim 13; Groeschel discloses wherein the plurality of arrays further store a unique logical index for each node and leaf of the binary tree (Groeschel: Fig. 3 – nodes 1-15 are indexed, nodes 6-13 and 15  are leaf pages).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Groeschel et al. (US 6,421,664) “Groeschel”, in view of Amer (US 2004/0172583),  in view of Raghavan et al. (US 2016/0188814) “Raghavan”, and further in view of Bhattacharya et al. (US 6,587,466) “Bhattacharya”.
Regarding Claim 9; Groeschel, Amer and Raghavan disclose wherein the at least one first array stores, for each node of the binary tree, data descriptive of (i) a state variable type, [[(ii) a threshold]], (iii) a first pointer, and (iv) a second pointer (Groeschel: Figs. 4-5; col. 7, lines 3-24 – each page “node”  of the index contains one or more of the following index elements, shown in FIG. 4. Decision nodes, represented by the symbol 20, define the direction (i.e., to the right or to the left) in which a search should proceed through the index based on the value of certain bits of a key being searched. Each decision node contains forward and backward linkage information. They also contain information defining the type of node “state variable type” as a decision node, and identify a compare bit offset which is tested in the desired key to provide search direction (e.g., if the specified bit in the key is zero, the search proceeds left; if the bit is one, the search proceeds right). Page pointers, represented by the symbol 22, are index elements which contain reference to the next logical page in a search path); 
Groeschel, Amer and Raghavan do not explicitly disclose storing a threshold. However, Bhattacharya discloses storing a threshold (Bhattacharya : Fig. 4b - node stores a dimension number 442, a threshold integer value 444, pointer to the left child node and pointer to the right child node). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Bhattacharya into the teachings of Groesche, Amer and Raghavan to store a threshold value in the decision node for comparison to decide how to proceed to right or left child node as taught by Bhattacharya.
Regarding Claim 11; Groeschel and Battacharya disclose wherein the at least one first array comprises four (4) arrays, each of the four (4) arrays storing, respectively, (i) the state variable type, (iii) the first pointer, and (iv) the second pointer (Groeschel: Figs. 4-5; col. 7, lines 3-24), and Bhattacharya discloses (ii) the threshold (Bhattacharya : Fig. 4b - node stores a dimension number 442, a threshold integer value 444, pointer to the left child node and pointer to the right child node).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Groeschel et 2l. (US 6,421,664) “Groeschel”, in view of Amer (US 2004/0172583), in view of Raghavan et al. (US 2016/0188814) “Raghavan”, in view of Bhattacharya et al. (US 6,587,466) “Bhattacharya”, and further in view of Mott (US 2007/0016498).
Regarding Claim 12; Groeschel, Amer, Raghavan and Bhattacharya do not explicitly disclose combining, by the specially-programmed processing device, the two (2) arrays of the at least one first array that store the first and second pointers, into a two-dimensional matrix.  However, Mott discloses combining, by the specially-programmed processing device, the two (2) arrays of the at least one first array that store the first and second pointers, into a two-dimensional matrix (Mott: paragraph [0039] – operating on one or more arrays of data by another, transforming the data into an interim results matrix array). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Mott into the teachings of Groeschel, Amer, Raghavan and Bhattacharya to include an algorithm for operating on one or more arrays of data by transforming the data into an interim results matrix array as taught by Mott.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Groeschel et al. (US 6,421,664) “Groeschel”, in view of Amer (US 2004/0172583), in view of Bhattacharya et al. (US 6,587,466) “Bhattacharya”, in view of Raghavan et al. (US 2016/0188814) “Raghavan”, and further in view of Adda et al. 
(US 2010/0250540) “Adda”.
Regarding Claim 15; Groeschel, Amer, Bhattacharya and Raghavan do not explicitly disclose wherein the unique logical indices of the nodes of the binary tree are assigned consecutively from zero (0) to the number of nodes "n" of the binary tree. However, Adda discloses wherein the unique logical indices of the nodes of the binary tree are assigned consecutively from zero (0) to the number of nodes "n" of the binary tree (Adda: Fig. 4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Adda into the teachings of Groeschel, Amer, Bhattacharya and Raghavan using a TreeOrder bijective function. This function makes it possible to generate a perfect binary tree for an index as taught by Adda.
Regarding Claim 16; Adda further discloses wherein the unique logical indices of the leaves of the binary tree are assigned consecutively from the number of nodes (Adda: Figs. 3, 11). Same motivation as claim 15.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschel et al. (US 6,421,664) “Groeschel”, in view of Amer (US 2004/0172583),   in view of Bhattacharya et al. (US 6,587,466) “Bhattacharya”, in view of Raghavan et al. (US 2016/0188814) “Raghavan”, and further in view of Pednault et al. 
(US 2005/0125474)  “Pednault”.
Regarding Claim 18; Groeschel, Amer, Bhattacharya and Raghavan do not explicitly disclose wherein the predictive modelling application comprises a Gradient Boosting predictive modeling application.  However, Pednault discloses wherein the predictive modelling application comprises a Gradient Boosting predictive modeling application (Pednault: paragraphs [0082, 0149, 0164] – predictive modeling technique that combines stagewises gradient boosting with tree-based). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Pednault into the teachings of Groeschel, Amer, Bhattacharya and Raghavan to using the outputs of gradient boosting stages as regressors in the feature transformation trees in subsequent stages can contributed significantly to the predictive accuracies of models as taught by Pednault (par. 0164).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschel et al. (US 6,421,664) “Groeschel”, in view of Amer (US 2004/0172583),  in view of Bhattacharya et al. (US 6,587,466) “Bhattacharya”, in view of Raghavan et al. (US 2016/0188814) “Raghavan”, and further in view of Walker al. 
(US 2008/0039190) hereinafter “Walker”.
Regarding Claim 20; Groeschel, Amer, Bhattacharya and Raghavan do not explicitly disclose wherein at least one of the state variable types is descriptive of a difference between an amount of money a member wagers and an amount they win, over a particular period of time. However, Walker discloses wherein at least one of the state variable types is descriptive of a difference between an amount of money a member wagers and an amount they win, over a particular period of time (Walker: paragraph [0109] – ticket may represent information such a as an amount won by the player, an amount lost by the player, wager amounts of the player, difference between starting and ending balances, time played etc..). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Walker into the teachings of Groeschel, Amer, Bhattacharya and Raghavan to generate and store the information during the player’s gaming session to encourage the player as taught by Walker.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153